DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an AFCP 2.0 request filed 06/08/2022 wherein claims 1-3, 5-8, and 10 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive. 

Applicant Asserts:  Claim | recites “in the client device, the precomputation result is generated by dividing the target data into a plurality of parts and then performing some of the plurality of sub-algorithms on one or more of the plurality of parts”.
In other words, in client device 120, some of data analysis is performed on some of target
data before the target data is encrypted into a cyphertext, and then in the apparatus for data
analysis 110, the remaining of data analysis is performed on the cyphertext to finally generate the encrypted computation result. Accordingly claim 1 as amended can accomplish protecting the confidentiality of the target data and at the same time increasing the efficiency of the operation for performing the analysis algorithm.
Examiner Response:  Respectfully, the Examiner does not find support for the amendments to claims 1 and 6 whereby:
some of data analysis is performed on some of target data before the target data is encrypted into a cyphertext, and then in the apparatus for data analysis 110, the remaining of data analysis is performed on the cyphertext to finally generate the encrypted computation result. 
The Examiner finds no support in the instant specification for “in the client device” performing precomputation results.  Applicant representative points to instant Figure 1 to assert that the local device provides some type of operations.  Instant location [0034] states in part:
The ciphertext acquirer 111 acquires, from the client device 120, a ciphertext for a precomputation result generated by applying some of a plurality of operations for performing an analysis algorithm based on target data to the target data.
The Examiner interprets this section of the instant specification to merely state that the acquirer 111 receives plain data from the client device and states an intended use of the data which is for a precomputation result when operations are applied (not by the client device).  Instant Figure 2 simply provides details to the acquirer 111.

Amending the claim to cite performance by the local device as a feature is not in the disclosure and therefore is interpreted by the Examiner to be new matter in accordance with MPEP 608.04.

Accordingly, the amendments are not entered.


/WILLIAM B JONES/Examiner, Art Unit 2491
07/05/2020                                                                                                                                                                                                         


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491